Dismissed and Memorandum Opinion filed July 10, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00847-CV

                  MARCUS LADETTE DUNCAN, Appellant

                                        V.
                    ARDMORE APARTMENTS, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1099611

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed October 24, 2017. The clerk’s record
was filed November 8, 2017. The reporter’s record was filed April 4, 2018. No brief
was filed.

      On May 22, 2018, this court issued an order stating that unless appellant filed
a brief on or before June 6, 2018, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Chief Justice Frost and Justices Donovan and Brown.




                                         2